Per Curiam:
The tenant holding under a lease received a notice from the landlord electing to terminate the lease on October 1, 1924. It contained a further provision that after that date the rent or the rental value would be $4,500 per year. The tenant refused to vacate and claims that the notice operated as a renewal of the lease. There is no basis whatever for such a claim. The tenant also rests upon the rent laws and the landlord counters by showing indisputably that a large part of the premises is rented out to various subtenants for various purposes and that the premises are not really being occupied by the tenant. The judgment dismissing the petition is clearly wrong and must be reversed. (Davies v. Aylan, 123 Misc. 932; Nystad & Krassner, Inc., v. Zerbe, 210 App. Div. 217.)
Judgment reversed and new trial ordered, with thirty dollars costs to the appellant to abide the event.
All concur; present, Guy, McCook and Proskauer, JJ.